Citation Nr: 0112573	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3. Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.

This matter returned to the Board of Veterans' Appeals 
(Board) following remand dated in October 2000.  This appeal 
originates from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By rating decision dated in November 1995, the RO confirmed 
and continued the 10 percent rating for PTSD, the 
noncompensable rating for duodenal ulcer disease and denied 
entitlement to a total disability evaluation based upon 
individual unemployability.  The appellant submitted a notice 
of disagreement in November 1995 and the current appeal 
ensued.  In December 1996, a 20 percent rating was assigned 
for the duodenal ulcer effective from July 8, 1994, the date 
of the appellant's claim.  The 10 percent rating for PTSD and 
the denial of benefits based upon unemployability were 
confirmed and continued.  In October 2000, this case was 
remanded to the RO for a hearing before the undersigned 
Member of the Board.

REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and for the 
reasons cited below, a remand is required.  

The record reflects that VA last examined the appellant's 
service-connected PTSD and duodenal ulcer disease for 
compensation purposes in 1997.  In correspondence received by 
VA in June 2000, the appellant indicated that his service-
connected disabilities were worse and he requested that he be 
afforded a VA examination.  He further noted that he was 
unemployed as a result of his PTSD.  Although VA outpatient 
treatment reports from the mental health clinic dated during 
the appeal period are of record, these reports were generated 
for treatment purposes and are not found to be sufficiently 
detailed to provide an adequate basis upon which to evaluate 
the appellant's service-connected psychiatric disorder for 
compensation purposes.  In this regard, it is noted that the 
record reflects various Axis I diagnoses including panic 
attacks with agoraphobia, a psychotic disorder and a 
depressive disorder in addition to the service-connected 
PTSD.  However, the medical evidence of record does not 
address the relationship, if any, between these Axis I 
diagnoses, and while global assessment of functioning (GAF) 
scores of 50, reflective of serious impairment, were reported 
in February 1997, there is no discussion regarding the level 
of impairment attributable solely to the service-connected 
PTSD.  In view of these circumstances, the Board believes 
that additional medical development is necessary prior to 
appellate consideration of this issue, in an effort to ensure 
a complete and current record upon which to evaluate the 
severity of the appellant's service-connected PTSD.  The 
Board emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected back condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2000). 

With respect to the service-connected duodenal ulcer disease, 
as noted above, the appellant contends that his ulcer disease 
warrants a higher rating and essentially has increased in 
severity since it was last examined.  At his hearing before 
the undersigned in February 2001, he testified that he cannot 
tolerate certain foods and is taking medication for his 
stomach symptoms.  He further noted that he experiences 
stomach pain and bloating and approximately every two months 
he has blood in his stool.  Accordingly, an updated 
gastrointestinal examination is necessary in order to 
evaluate the current nature and severity of the appellant's 
ulcer disease.  See e.g. Snuffer v. Gober, 10 Vet. App. 400 
(1997)(Where the United States Court of Appeals for Veterans 
Claims indicated that VA failed to fulfill the duty to assist 
when it did not conduct a contemporaneous examination before 
issuing a decision where the veteran had complained of 
worsening problems after the most recent examination.)

In view of the above, the appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the veteran.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In this case, the record reflects that the appellant has 
reported receiving treatment from the Decatur VA Medical 
Center (VAMC); hence, the RO should obtain and associate with 
the claims file all pertinent records from that facility that 
have not yet been obtained.  The RO should also obtain 
outstanding medical records from any other source(s) or 
facility(ies) identified by the appellant, as well as 
undertake any other indicated development and/or notification 
action.  In this regard, the Board notes that during his 
February 2001 hearing, the appellant indicated that he has 
been unemployed since 1994 and has been found to be totally 
disabled by the Social Security Administration (SSA) since 
1996.  However, the SSA records have not been associated (to 
specifically include the medical records relied upon in 
reaching in award decision).   In view of the appellant's 
claim based upon individual unemployability, these records 
are necessary and must be associated with the claims folder.  
See Baker v. West, 11 Vet. App. 163 at 169 (1998); Hayes 
(Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).

Finally, the Board notes that the appellant has claimed 
entitlement to service connection for soft-tissue sarcoma 
secondary to Agent Orange exposure.  In June 2000, the RO 
denied this claim and in July 2000, the appellant submitted a 
notice of disagreement with the June 2000 decision.  However, 
the record does not reflect that the appellant and his 
representative have been provided with a statement of the 
case addressing this issue.  Therefore, this matter must be 
returned to the RO for prompt issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should issue to the veteran and 
his representative a statement of the case 
on the issue of entitlement to service 
connection for service connection for 
soft-tissue sarcoma secondary to Agent 
Orange exposure, along with a VA Form 9.  
The veteran and his representative are 
hereby reminded that the Board can only 
obtain jurisdiction over this issue if an 
appeal is perfected by the timely filing 
of a substantive appeal.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Decatur VA 
Medical Center, as well as from any other 
source(s) or facility(ies) identified by 
the appellant.  In addition, efforts 
should be undertaken to obtain all 
relevant SSA records (to include any 
decision(s) pertaining to the veteran's 
application for benefits, and all medical 
records relied upon in reaching such 
decision).  If any requested records are 
not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the 
appellant's claims file, and he and his 
representative so notified.  The appellant 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

3.  After all available records received 
pursuant to the above development are 
associated with the claims file, The 
appellant should be scheduled for VA 
gastrointestinal and psychiatric 
examinations to obtain assessment of the 
scope and severity of the ulcer disease 
and PTSD.  The entire claims folder to 
include a complete copy of this remand 
must be made available to, and reviewed 
by, the physicians designated to examine 
the appellant.  Each examiner's attention 
is directed to the VA examination reports 
dated in 1997.  All diagnostic tests and 
studies deemed necessary by the examiners 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  

The gastrointestinal examiner should 
specifically comment on the extent of the 
veteran's weight loss, anemia, pain, and 
relief from ulcer therapy, if any, as well 
as the frequency and severity of the 
veteran's vomiting, hematemesis, and/or 
melena, associated with his service-
connected duodenal ulcer.  The examiner 
should provide an assessment of the 
disorder as moderate, moderately severe, 
or severe, based upon the above findings 
and the overall frequency and severity of 
episodes and the extent of impairment on 
the veteran's health.  The examiner should 
also offer an opinion as whether the 
veteran's duodenal ulcer (either alone or 
in concert with other service-connected 
disability) precludes the veteran from 
obtaining or retaining substantially 
gainful employment.

The psychiatric examiner should 
specifically render findings with respect 
to the existence and extent (or frequency, 
as appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The examiner 
should render a multi-axial diagnosis, 
including assignment of a GAF score, and 
explanation of what the score means.  If 
more than one psychiatric disorder (to 
include panic attacks with agoraphobia, a 
psychotic disorder, and/or a depressive 
disorder) is diagnosed, the examiner 
should offer an opinion on the 
relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of the 
GAF score representing impairment due 
solely to the service-connected disorder.  
However, if it is not medically possible 
to distinguish the effects of the 
veteran's service-connected PTSD from any 
other diagnosed psychiatric disability, 
the examiner should clearly so state, and 
indicate that his findings are pertinent 
to the veteran's overall psychiatric 
impairment.  The examiner should also 
offer an opinion as to whether the 
veteran's PTSD (either alone or in concert 
with other service-connected disability) 
precludes the veteran from obtaining or 
retaining substantially gainful employment

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  

7.  After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate the 
claims on appeal in light of all pertinent 
evidence (to include all evidence 
associated with the claims file since the 
issuance of the last supplemental 
statement of the case, including that 
submitted at the hearing before the 
undersigned in February 2001), and legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations.

8.  If any benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


